Plaintiff sued defendant in the circuit court on the common counts in assumpsit to recover from it general city taxes for the years 1926 and 1927 and park 1 and 2 of a special assessment levied against the property for paving Riverside drive, together with interest. Defendant pleaded the general issue and gave notice the property of defendant was exempt from taxation. There was judgment for defendant. Plaintiff appeals. We *Page 333 
are met by the question of the right of plaintiff to maintain this suit.
"The only case provided for by statute wherein suit may be brought for unpaid taxes by the township is where taxes on personalty have been returned unpaid for want of property on which to levy. 1 Comp. Laws 1871, § 1014. In such case the treasurer may sue in the name of the township. Taxes on real estate may be collected by distress on goods and chattels (1 Comp. Laws 1871, § 1003), but if not so collected the tax is returned unpaid and the land sold to make it." Staley v.Township of Columbus, 36 Mich. 38.1
This is still the rule. It follows the suit in question will not lie. This question was raised on the argument and it goes to the jurisdiction of the court. Judgment affirmed, with costs.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.
1 See 1 Comp. Laws 1929, §§ 3431, 3438.
On effect of mistake of fact by defendant on right to specific performance of a contract induced thereby, see annotation in 15 L.R.A. (N.S.) 81.